IN THE SUPREME COURT OF THE STATE OF IDAHO

                                       Docket No. 42332

JOHN F. THORNTON,                          )
                                           )
      Plaintiff-Counterdefendant-          )
      Appellant,                           )
                                           )
and                                        )
                                           )
VAL THORNTON,                              )
                                           )
      Intervenor-Appellant,                )
                                           )                 Boise, August 2016 Term
v.                                         )
                                           )                 2016 Opinion No. 103
MARY E. PANDREA, a single woman            )
individually and as Trustee of the Kari A. )                 Filed: September 14, 2016
Clark and Mary E. Pandrea Revocable Trust )
u/a April 9, 2002,                         )                 Stephen W. Kenyon, Clerk
                                           )
      Defendant-Respondent,                )
and                                        )
                                           )
KENNETH J. BARRETT and DEANNA L.           )
BARRETT, husband and wife,                 )
                                           )
      Defendants-Counterclaimants-         )
      Respondents.                         )
_______________________________________ )

       Appeal from the District Court of the First Judicial District of the State of Idaho,
       Bonner County. Hon. John T. Mitchell, District Judge.

       The judgment of the district court is affirmed.

       Thornton Law Office, Sandpoint, for appellant. Valerie P. Thornton argued.

       Lukins & Annis, PS, Coeur d’Alene, for respondent. Michael G. Schmidt argued.

                                   _____________________

J. JONES, Chief Justice




                                                1
       Appellant John Thornton (“Mr. Thornton”), represented by his wife Val Thornton (“Ms.
Thornton”), sued sisters Mary Pandrea and Kari Clark to quiet title to an easement reserved in
their names on real property he owns that is adjacent to real property that was jointly owned by
the sisters. Clark counterclaimed against Mr. Thornton, seeking declaratory relief establishing
her rights in the easement and damages for interference with her easement rights. While this case
was pending, the real property jointly owned by Pandrea and Clark was judicially partitioned in a
separate proceeding; now Pandrea is the sole owner of the property adjacent to the easement in
question and Clark owns nearby non-adjacent property.
       The district court granted Clark’s motion for summary judgment on all of Mr. Thornton’s
claims against her and on all her counterclaims except her claim for damages. The court denied
Mr. Thornton’s motion for summary judgment and subsequent motion for reconsideration. By
stipulation, the court dismissed Mr. Thornton’s claims against Pandrea and Clark’s damages
claim against Mr. Thornton. After all claims were adjudicated, the district court awarded attorney
fees to Clark against Mr. Thornton under Idaho Code section 12-121 and against both Mr.
Thornton and Ms. Thornton jointly and severally as Rule 11 sanctions. Mr. Thornton appeals
several decisions of the district court. Ms. Thornton, as intervenor, appeals the district court’s
imposition of sanctions. After entry of judgment, Kenneth Barrett and Deanna Barrett (“the
Barretts”) purchased Clark’s property and substituted in the stead of Clark in the underlying
action and in this appeal. Mr. Thornton moved for a stay of execution and waiver of supersedeas
bond, which the district court denied. The court granted the Barretts’ motion for sanctions
against Mr. Thornton and Ms. Thornton based on the motion for stay.
                                      I.
                     FACTUAL AND PROCEDURAL BACKGROUND
A. Factual Background
       The primary decision appealed from is the district court’s grant of summary judgment to
Clark. Accordingly, this factual background focuses on those facts that are relevant to this appeal
and were in evidence before the district court at the time of the summary judgment hearing.
       The real property at issue in this case is located in Bonner County. Prior to the events
relevant to this appeal, Pandrea and Clark jointly owned lands referred to herein as Parcels A, B,
and C. In 1992, Pandrea and Clark quitclaim deeded Parcel A—real property lying southeast of
Tavern Creek—to Pandrea and her then-husband Robert Lee Wiltse, Sr. This deed, recorded as
Instrument No. 416381, has been referred to as the “1992 Quitclaim Deed.” The face of the deed


                                                2
expressly reserved an easement: “Subject to and reserving a 30.0 foot easement for a road right
of way and utilities.” The easement was described in the deed by metes and bounds, and
burdened a portion of Parcel A. Mr. Thornton admits that Pandrea and Clark owned this land, as
well as the adjoining Parcel B and Parcel C to the northwest, as tenants in common at the time of
the 1992 conveyance.
        Mr. Thornton rented Parcel A from Pandrea and Wiltse from 1993 to 1998. In 1998,
Wiltse conveyed Parcel A to Mr. Thornton by a warranty deed recorded as Bonner County
Instrument No. 525386.1 This has been referred to as the “1998 Warranty Deed.” The deed
included the following language:
        EASEMENT AND CONDITIONS THEREOF RESERVED BY INSTRUMENT:
        IN FAVOR OF:          MARY E. PANDREA WILTSE, A MARRIED WOMAN
              DEALING IN HER SOLE AND SEPARATE PROPERTY; AND KARI A.
              CLARK, A SINGLE WOMAN
        FOR:                  A 30.0 FOOT EASEMENT FOR A ROAD RIGHT OF
              WAY AND UTILITIES

        RECORDED:                           DECEMBER 1, 1992
        INSTRUMENT NO.:                     416381
Thus, the easement documented in the deed to Mr. Thornton describes by reference the same
easement reserved by Pandrea and Clark in the 1992 Quitclaim Deed to Pandrea and Wiltse. Mr.
Thornton refers to the part of Parcel A on which the easement sits as the “Shoreline Piece.”
        When the easement was reserved in 1992, Pandrea and Clark jointly owned two other
relevant pieces of property: an approximately five-acre parcel adjoining the Shoreline Piece
(Parcel B), and an approximately fifteen-acre parcel north of the five-acre parcel that did not
adjoin the Shoreline Piece (Parcel C).2 Mr. Thornton alleges, apparently without dispute, that
before Pandrea and Clark became tenants in common as to each parcel, Parcel B was Pandrea’s
sole and separate property and Parcel C was Clark’s sole and separate property.
        Pandrea and Clark no longer own Parcels B and C jointly as tenants in common. In a
separate matter litigated in 2014, Parcels B and C were judicially partitioned between Pandrea
and Clark. A survey conducted in conjunction with that matter had determined that the land at


1
  Pandrea and Wiltse divorced in 1996. The record does not disclose a conveyance transferring Pandrea’s interest in
the parcel to Wiltse or Mr. Thornton. However, no party has disputed the validity or legal effect of Wiltse’s
conveyance to Mr. Thornton.
2
  Mr. Thornton also refers to Parcel B as “Tax Lot 40” and the Barretts refer to it as “Parcel I.” Mr. Thornton also
refers to Parcel C as “Tax Lot 49” and the Barretts refer to it as “Parcel II.”


                                                         3
issue comprised over twenty-three acres rather than twenty acres. The judgment awarded
Pandrea 12.739 acres in the southeast portion of the whole (“Pandrea’s New Parcel”) and Clark
10.423 acres in the northwest portion (“Clark’s New Parcel”). Pandrea’s New Parcel includes all
of the original Parcel B and part of the original Parcel C. Clark’s New Parcel includes the
remaining portion of the original Parcel C, and does not adjoin the Shoreline Piece. The outer
borders of Pandrea’s New Parcel plus Clark’s New Parcel are coextensive with the outer borders
of the original Parcel B plus the original Parcel C. The judgment partitioning the parcels
described an easement appurtenant benefiting Clark’s New Parcel over Pandrea’s New Parcel.
This easement apparently has its point of beginning where Mr. Thornton’s Shoreline Piece meets
the boundary of Parcel B, the original five-acre parcel. A copy of the partition judgment was in
evidence before the district court in this case.3
        Clark claims that Mr. Thornton wrongfully interfered with her easement rights by
erecting a locked gate across the road. She also claims that he posted a sign stating “NOTICE
KARI CLARK is prohibited from entering upon this property for any reason under penalty of
criminal trespass. I.C. 18-7011. John F. Thornton, 4685 Upper Pack River Road, Sandpoint,
Idaho 83864, Owner.” According to Clark, in July 2013 she and her family attempted to access
her parcel through the easement road on Mr. Thornton’s property in order to scatter the ashes of
her deceased son following a memorial service. She asserts that Mr. Thornton stopped them and
refused to let anyone pass the gate unless they agreed to sign a document purporting to grant
Clark limited access to use the easement. Mr. Thornton argued that he “has a right to question
those who claim to have the right to cross his property, and it is not unreasonable to ask for
identification and verification of such claims.”
B. Procedural Background
        In August of 2013, Mr. Thornton sued Pandrea and Clark to quiet title and for damages
with respect to the Shoreline Piece and the “Well Piece,” a small piece of land between Tavern
Creek and the northwest boundary of Parcel A. Notably, Mr. Thornton’s complaint included as
exhibits re-typed “property descriptions” describing the metes and bounds of Parcel A, including
the Shoreline Piece—but these exhibits were not certified documents and did not acknowledge
the easement referenced in the deed from which the property descriptions must have been


3
 The judgment in the partition action was affirmed by this Court in Pandrea v. Barrett, 160 Idaho 165, 369 P.3d
943 (2016).


                                                      4
copied. Title to the Well Piece is not at issue in this appeal and it will not be further discussed
except as relevant to this appeal. Both defendants filed answers. Clark also counterclaimed,
seeking to quiet title to the easement over the Shoreline Piece and to recover damages for Mr.
Thornton’s alleged interference with her easement rights.
         On January 30, 2014, Clark moved for summary judgment, seeking dismissal of Mr.
Thornton’s complaint against her and seeking entry of judgment on her counterclaims against
Mr. Thornton. Clark’s motion was accompanied by a supporting memorandum and by sworn
affidavits from Clark’s counsel, Joel P. Hazel, and Clark’s niece, Terri Boyd-Davis. Hazel’s
affidavit included three relevant exhibits. Exhibit A is a certified copy of the 1992 Quitclaim
Deed. Exhibit B is a certified copy of the 1998 Warranty Deed. Exhibit C is a copy of the
Revised Judgment and Decree of Partition that divided Parcel B and Parcel C between Pandrea
and Clark into Pandrea’s New Parcel and Clark’s New Parcel.
         Mr. Thornton objected to Clark’s motion for summary judgment. With his objection he
also filed an affidavit he had sworn, as well as a memorandum of law. In addition, Mr. Thornton
moved to dismiss or to continue the hearing on Clark’s motion for summary judgment and
sought sanctions. He alleged that Clark’s motion and supporting filings pled matters outside of
the scope of her answer and counterclaim and alleged facts omitted from her response to
discovery. He further alleged that the affidavits of Boyd-Davis and Hazel were submitted in bad
faith.
         The district court held oral argument on Clark’s motion for summary judgment on March
14, 2014. The court granted Clark’s motion at the conclusion of the hearing, while also
indicating it would issue a written decision. The court issued that decision on April 9, 2014. In
addition to ruling on the motion for summary judgment, the court’s order documented a concern
it had raised at the hearing that Mr. Thornton’s wife and attorney Ms. Thornton would violate the
Idaho Rules of Professional Conduct by acting as an advocate at trial where she was likely to be
a witness. The court noted it had sent Ms. Thornton a letter after the hearing indicating that the
court would report her to the Idaho State Bar unless there were a timely substitution of counsel.
Ms. Thornton did not withdraw, but instead stated to the court that bar counsel had indicated that
she could continue representing Mr. Thornton during the pre-trial process.
         In ruling on summary judgment, the court made two legal conclusions relevant to this
appeal. First, the court concluded that there is no genuine issue of material fact that Clark had a



                                                5
right to use the easement on the Shoreline Piece. Second, the court concluded that Mr. Thornton
had interfered with Clark’s right to use the easement.
       The district court rejected the argument made by both Pandrea and Mr. Thornton that the
easement at issue benefits only Parcel B, which they referred to as Tax Lot 40. The court noted
that no admissible evidence depicted Tax Lot 40 or described it by a metes and bounds
description. The district court concluded that by its plain language, the easement was created to
benefit the lands of Pandrea and Clark, which at the time of creation included both Parcels B and
C. The district court further concluded that no language in the easement limited it to Parcel B or
to “Tax Lot 40.” Therefore, the present ownership of Parcel B is irrelevant because the easement
was intended to benefit both Parcel B and Parcel C. The court also rejected Mr. Thornton’s
argument that a property benefited by an easement appurtenant must be adjacent to the property
burdened. The court noted that Mr. Thornton offered no legal authority to support that
proposition, and indeed that no such authority exists. After rejecting these arguments, the district
court concluded that the 1992 Quitclaim Deed reserved an easement appurtenant on the
Shoreline Piece for the benefit of Parcels B and C, and therefore, Clark had a right to use the
easement because she was an owner of part of the dominant estate at all relevant times.
       Next, the court considered Clark’s counterclaim that Mr. Thornton wrongfully interfered
with her easement rights by erecting a locked gate across the road. First, the court rejected Mr.
Thornton’s claim he was unaware of Clark’s easement rights, charging Mr. Thornton with record
notice of the easement based on Wiltse’s deed to Mr. Thornton that expressly named Clark as an
easement holder. Further, the court concluded that the recorded 1992 deed reserving the
easement also put Mr. Thornton on constructive notice of Clark’s easement rights. The district
court found that “Thornton erected a locked gate across the easement road and posted a sign
dated July 5, 2013, next to the gates, which read . . . ‘NOTICE KARI CLARK IS PROHIBITED
FROM ENTERING UPON THIS PROPERTY.’” Further, the court criticized Mr. Thornton for
failing to present a certified copy of either of the deeds acknowledging the easement, and it
disagreed with Ms. Thornton’s contention that locking the gate and opposing Clark’s
counterclaims were not frivolous.
       Ultimately, the district court concluded that Clark met her burden on summary judgment
by showing that she had a right to use the easement over the Shoreline Piece and that Mr.
Thornton impermissibly interfered with that right. The court also concluded that Mr. Thornton



                                                 6
failed to state a lawful basis for preventing Clark from exercising her rights under the easement.
In its order, the court granted summary judgment in favor of Clark as to Mr. Thornton’s claims
and granted partial summary judgment in favor of Clark as to Clark’s counterclaims, except for
the issue of damages, which was to be litigated at trial. However, based on a stipulation by Clark
and Mr. Thornton, the district court dismissed the damages claim, leaving nothing to be tried.
       On May 1, 2014, the court entered judgment consistent with its summary judgment order.
Mr. Thornton moved for reconsideration, which the court denied. In its order, the court addressed
several arguments Mr. Thornton made. First, the court rejected Mr. Thornton’s challenge to the
court’s reliance on an affidavit filed by Joel P. Hazel, Clark’s counsel. Although Mr. Thornton
had challenged Hazel’s personal knowledge and the truthfulness of his sworn statements, the
court noted that in its summary judgment order it relied on certified documents attached to
Hazel’s affidavit rather than Hazel’s testimony within the affidavit.
       Next, the court addressed Mr. Thornton’s contention that the court had erred by relying
on Clark’s pleadings and affidavits for the proposition that the two parcels comprise one big
twenty-acre parcel of land. The court noted that “Thornton’s argument completely ignores the
fact that District Judge John P. Luster . . . found that Clark and Pandrea owned twenty acres of
land as tenants in common.” Mr. Thornton appeared to believe, mistakenly, that whether the
dominant estate was comprised of one parcel or two parcels was relevant.
       The court also rejected as irrelevant Mr. Thornton’s argument that Clark had adequate
access to her land via a road other than the easement. The court observed that access via another
means is entirely irrelevant to the question of whether Clark has an express easement over Mr.
Thornton’s land.
       Next, the court again rejected Mr. Thornton’s assertion that a dominant estate benefited
by an easement appurtenant must be adjacent to the servient estate. The court reiterated that
Clark’s easement depends on the fact that her name is on a recorded easement that burdens
Thornton’s land.
       Finally, the court rejected Mr. Thornton’s argument that Clark no longer owns the
dominant estate as lacking a factual basis. The court regarded the dominant estate as “the
property held as tenants in common (until earlier this year) by Pandrea and Clark” at the time the
easement was created. The court perceived that the partition action that divvied up the jointly-




                                                 7
held land into separate parcels had no impact on the easement over Mr. Thornton’s property
because “Pandrea and Clark still own the dominant estate.”
         The district court addressed additional matters in its order on reconsideration. Clark had
objected to Mr. Thornton’s affidavit, requesting that the court strike it. The court refused:
         While Thornton’s affidavit provides no relevant evidence to rebut the express
         easement of record Clark has across Thornton’s land, Thornton’s affidavit is
         relevant to show the absurd lengths he is willing to travel to try and trump Clark’s
         easement. Drawing twelve maps with colored pencils in an attempt to show what
         happened at various times in history, does nothing to change the fact that Clark
         has a written express easement across Thornton’s land.
                 . . . . Throughout summary judgment, Thornton refused to discuss that
         easement[;] instead he chose to make irrelevant arguments to the Court. Now,
         Thornton supplies the Court with additional documents that do nothing to dispute
         the language of [the deeds]. The hand-illustrated maps made by John Thornton
         alleging to depict the properties and easements involved in this case are of no
         relevance. Clark shifted the burden to Thornton to show that there is a genuine
         issue of material fact and Thornton has failed to meet his burden via admissible
         and relevant evidence.
         Clark timely moved for attorney fees and costs and Mr. Thornton timely objected. The
district court granted Clark’s request for attorney fees and costs in the amount of $41,530.17.
The award was granted against Mr. Thornton based on a conclusion that the case was brought
frivolously under Idaho Code section 12-121, and it was granted jointly and severally against Mr.
Thornton and Ms. Thornton as a Rule 11 sanction. The Rule 11 sanction was based on the failure
to produce a copy of the deed earlier in the litigation. The court reasoned that Mr. Thornton and
Ms. Thornton were not candid with the court and that had they produced the deed, instead of
waiting on Clark to produce it, the case would have been resolved much sooner.
         Mr. Thornton timely appealed. While the appeal was pending, the Barretts filed a Notice
of Substitution with the Court, indicating that Clark had transferred to the Barretts both the title
to her real property that is the subject of this appeal and her interest in the instant cause of action.
Clark also filed a motion before the Supreme Court to temporarily remand the case to the district
court to rule on the motion to substitute parties. Mr. Thornton objected and moved to strike and
disallow the substitution. The substitution was approved both by the district court and by this
Court.
         Additionally, Ms. Thornton petitioned to intervene in the appeal for the purpose of
challenging the Rule 11 sanctions imposed against her. Over the Barretts’ opposition, the Court
granted the petition. Pandrea also filed a pro se brief as a respondent on appeal.


                                                   8
       Finally, Mr. Thornton moved the district court for a stay pending appeal and waiver of
supersedeas bond, relying on Idaho Appellate Rule 13(b)(14). The Barretts opposed the motion
and sought Rule 11 sanctions against Mr. Thornton and Ms. Thornton on the grounds that I.A.R.
13(b)(14) does not allow a stay on a money judgment such as the award of attorney fees at
summary judgment. The district court denied Mr. Thornton’s motion and granted the Barretts’
motion for sanctions.
                                          II.
                             ISSUES PRESENTED ON APPEAL
A. Mr. Thornton’s Issues on Appeal
   1. Whether the district court abused its discretion by determining factual issues on summary
      judgment where the matter was set for jury trial.
   2. Whether the district court erred by interpreting the 1998 Warranty Deed as giving notice
      of an easement in favor of Clark, as a matter of law, regardless of whether she still owned
      the dominant estate.
   3. Whether the district court abused its discretion by refusing to hear Mr. Thornton’s motion
      for sanctions and continue the hearing on summary judgment.
   4. Whether the district court erred in refusing to determine the dimensions of the easement
      or the burden on the servient estate.
   5. Whether it was clearly erroneous for the district court to find that Mr. Thornton
      knowingly and intentionally interfered with Clark’s easement.
   6. Whether the district court abused its discretion by awarding attorney fees to Clark under
      Idaho Code section 12-121.
   7. Whether the district court abused its discretion by imposing Rule 11 sanctions against
      Mr. Thornton prior to the appeal.
   8. Whether the district court erred in substituting the Barretts for Clark as parties in interest.
   9. Whether the district court abused its discretion in imposing Rule 11 sanctions against Mr.
      Thornton for his motion for a stay pending appeal and waiver of supersedeas bond.
   10. Whether Mr. Thornton is entitled to attorney fees under Idaho Code section 12-121 on
       appeal.
   11. Whether the Court should impose Rule 11 sanctions against the Barretts on appeal.
B. Intervenor Ms. Thornton’s Issues on Appeal
   1. Whether the district court abused its discretion by imposing Rule 11 sanctions against
      Ms. Thornton prior to the appeal.
   2. Whether the district court abused its discretion by imposing Rule 11 sanctions against
      Ms. Thornton for Mr. Thornton’s motion for a stay pending appeal and waiver of
      supersedeas bond.



                                                 9
   3. Whether the Court should impose Rule 11 sanctions against the Barretts on appeal.
C. Pro se respondent Pandrea’s Issues on Appeal
   1. Whether Clark had standing to request declaratory relief.
   2. Whether the district court erred by issuing judgments precluded by the judgment in the
      prior partition action.
D. Respondent Barretts’ Issue on Appeal
   1. Whether the Barretts are entitled to attorney fees on appeal.
                                          III.
                                   STANDARD OF REVIEW
       The issues raised on appeal have a variety of standards of review. Accordingly, the
applicable standard of review is discussed within the analysis for each issue.
                                              IV.
                                           ANALYSIS
A. Mr. Thornton’s Issues on Appeal
   1. The district court did not make findings on disputed issues of material fact.
       Mr. Thornton frames the first issue on appeal as whether the district court abused its
discretion by making factual findings on summary judgment. However, his subsequent argument
fails to apply or even recite the abuse of discretion standard. Instead, Mr. Thornton appears to
challenge the sufficiency of the evidence on which the district court relied in granting partial
summary judgment to Clark, by repeatedly referring to “substantial evidence.”
       Neither standard Mr. Thornton advances is relevant. “This Court reviews an appeal from
an order of summary judgment de novo, and this Court’s standard of review is the same as the
standard used by the trial court in ruling on a motion for summary judgment.” Curlee v. Kootenai
Cnty. Fire & Rescue, 148 Idaho 391, 394, 224 P.3d 458, 461 (2008). “Summary judgment is
appropriate if the pleadings, depositions, and admissions on file, together with the affidavits, if
any, show that there is no genuine issue as to any material fact and that the moving party is
entitled to a judgment as a matter of law.” Id. “When ruling on a motion for summary judgment,
disputed facts are construed in favor of the non-moving party, and all reasonable inferences that
can be drawn from the record are drawn in favor of the non-moving party.” Id. “If the evidence
presented shows no disputed issues of material fact, then all that remains are questions of law,
over which this Court exercises free review.” State ex rel. Wasden v. Maybee, 148 Idaho 520,
527, 224 P.3d 1109, 1116 (2010).



                                                10
        Mr. Thornton challenges five findings the district court made on summary judgment: (1)
that Clark and Pandrea together owned a single parcel comprising over twenty acres; (2) that the
size of the parcel Wiltse and Pandrea obtained from Clark and Pandrea by Bonner County Quit-
Claim Deed, Instrument No. 416381, in 1992 is two acres; (3) that the easement benefited the
entire twenty-plus acres including Parcel C, rather than just Parcel B; (4) that since the 1940s the
road on the easement is the only road Clark’s family has used to access Parcels B and C; and (5)
that Pandrea and Clark are sisters who still own land bordering on Mr. Thornton’s land.
        Mr. Thornton generally does not make clear how he thinks these particular findings are
material. He appears to suggest that the 1992 easement benefits only Parcel B because the
servient estate on which it lies was severed from Parcel B. He made the same argument at the
summary judgment hearing, asserting that “th[e] dominant parcel has to be limited to the parcel
that was in unity of title with land easements on it.” Mr. Thornton cites no authority for this
proposition. Nor does he acknowledge the fact that Pandrea and Clark were tenants in common
as to both Parcel B and Parcel C at the time of the 1992 conveyance reserving the easement. The
easement reservation in the 1992 Quitclaim Deed does not expressly describe the dominant
estate, by metes and bounds or otherwise. Mr. Thornton centers his argument around the idea
that whether Parcel B and Parcel C remained separate and distinct parcels or were instead treated
as a single, unified parcel is material. He also appears to take issue with the district court’s
description of the Shoreline Piece as a “two-acre parcel of land” because the deed conveying it
“does not contain any statement as to the acreage conveyed.” Mr. Thornton argues that the
Shoreline Piece is half of an acre in size instead of two acres, but he fails to articulate the legal
significance, if any, of the district court’s alleged misstatement of its size.
        In Christensen v. City of Pocatello, the Court adopted the rule that “[u]nless the terms of
the servitude . . . provide otherwise, an appurtenant easement . . . may not be used for the benefit
of property other than the dominant estate.” 142 Idaho 132, 136, 124 P.3d 1008, 1012 (2005)
(quoting Restatement (Third) of Property: Servitudes § 4.11). Comment b to § 4.11 reads in part:
        If the easement or profit is appurtenant, the identity of the dominant estate must
        then be determined. Ordinarily the identity of the benefited property is obvious
        from the circumstances, but questions may arise . . . . Under the rule stated in §
        2.5, a servitude can be created to benefit any land . . . [;] the usual presumption,
        embodied in the rule stated in this section, is that the dominant estate is limited to
        land owned by the grantee at the time the easement or profit is created.
Restatement (Third) of Property: Servitudes § 4.11, cmt. b.


                                                  11
          It appears that the district court applied this reasoning to conclude that both Parcel B and
Parcel C were dominant estates relative to the servient estate at issue. When the easement was
reserved in the 1992 Quitclaim Deed, Clark and Pandrea jointly owned both Parcel B and Parcel
C as tenants in common. The easement language in Mr. Thornton’s 1998 Warranty Deed
specified that the easement was “In favor of: Mary E. Pandrea . . . and Kari A. Clark.” Although
it did not do so expressly, the district court apparently agreed with the arguments put forth by
Clark at the summary judgment hearing. Clark laid out the material facts as follows: (1) In 1992,
co-owners Clark and Pandrea quitclaimed the Shoreline Piece to Pandrea and Wiltse, reserving
the easement at issue; (2) In 1998, Wiltse conveyed the Shoreline Piece to Mr. Thornton via a
warranty deed that acknowledged the 1992 deed and easement; (3) In 2013 Mr. Thornton
installed a gate preventing Clark from accessing the easement; and (4) In 2014 the remaining real
property jointly owned by Clark and Pandrea was judicially partitioned, with Clark retaining an
easement over the land granted to Pandrea.
          Following Christensen and the relevant portion of the Restatement (Third) of Property:
Servitudes, the district court’s conclusion was correct. The material facts are those laid out by
Clark at summary judgment, and nothing in Mr. Thornton’s briefing raises a genuine dispute as
to any of those facts.
          First, Mr. Thornton’s argument that Clark and Pandrea owned two parcels instead of one
has no impact on the scope of a reserved express easement because a servient estate can benefit
more than one dominant estate. See Hodgins v. Sales, 139 Idaho 225, 229, 76 P.3d 969, 973
(2003) (acknowledging that some easements can be “best described as a shared, private right of
way.”).
          Second, Mr. Thornton’s argument disputing the size of the parcel conveyed to Wiltse and
Pandrea by Clark and Pandrea in 1992 is irrelevant. The size of the parcel on which the servient
estate is sited is not a material fact in this case. Mr. Thornton admits that the “1992 Quitclaim
Deed, Instrument No. 416381, . . . conveyed . . . the Shoreline Piece.”
          Third, Mr. Thornton’s argument that the easement could only benefit Parcel B is simply
not true. Mr. Thornton asserts that “Clark’s Parcel C was separate and distinct from Parcel B,
and the conveyance of a part of parcel C could not create a right to an easement on any land
other than the portion of parcel C thus conveyed.” This assertion is conclusory and nonsensical.
By simple logic, an easement reserved in a conveyance will always create a right on land other



                                                  12
than the land conveyed. The conveyed land is burdened with the duty to benefit some other land.
Mr. Thornton cites no authority for the proposition that the benefited land must be a portion of
the parcel from which the burdened land is conveyed. Nor does Mr. Thornton raise any serious
challenge to the district court’s conclusion that both Parcel B and Parcel C were dominant estates
with an appurtenant right to the benefit of the easement over the Shoreline Piece. There is simply
no evidence in the record to support the contention that the easement was not intended to benefit
both Parcels A and B, which were then jointly owned by Clark and Pandrea. The deed contains
no such language. Nor is there evidence that the parcels were divided by a fence or otherwise
treated separately on the ground.
         Fourth, Mr. Thornton’s argument that “[e]xcellent access to Kari Clark’s parcels exists
via a well-built logging road” is irrelevant because it has no bearing on whether Parcel C is
benefited by an express appurtenant easement over the Shoreline Piece. The district court
rejected this argument on reconsideration, distinguishing the express easement of record here
from easements by necessity, where the quality of another route by which to access property is
relevant. Although Mr. Thornton’s evidence does dispute a fact alleged by Clark’s affiant Teri
Boyd-Davis about the extent to which Clark used the easement at issue, that fact is not material
in this case. The district court’s analysis was correct. Whether Clark could access her land via an
alternate route and the extent to which Clark has historically used the Shoreline Piece to access
her land are immaterial where there is an express easement rather than an easement by necessity.
         Fifth and finally, Mr. Thornton argues that the district court found that “Pandrea and
Clark are sisters who still own land bordering Thornton’s land.” Mr. Thornton is apparently
correct that after the judicial partition action, Clark no longer owns any land adjacent to Mr.
Thornton’s land because Pandrea’s New Parcel includes all of the relevant land bordering Mr.
Thornton’s land. However, the present ownership of the land adjacent to Mr. Thornton is not a
material fact in this case. Mr. Thornton has failed to raise a genuine dispute of material fact as to
whether Clark’s New Parcel is a dominant estate with respect to the Shoreline Piece.
Accordingly, this argument is irrelevant.4



4
  Mr. Thornton also asserts that he has raised “highly disputed facts for the jury to determine” as to the “boundaries
and dimension of the dominant parcel, and the persons thus entitled to use the easement.” Mr. Thornton and Clark
each seek equitable relief in their respective quiet title actions. Because the parties sought equitable rather than legal
relief with respect to the quiet title actions, there is no right to a trial by jury and the district court would have sat as


                                                            13
        Further, Mr. Thornton’s argument on this issue is internally inconsistent. He suggests that
it was an abuse of discretion for the district court to determine factual issues on summary
judgment where the matter is set for jury trial. But he also asserts that the court should have
entered judgment in Thornton’s favor, without articulating how this would be proper or possible
in light of his assignment of error.
        Because Mr. Thornton failed to raise any genuine dispute of material fact, we affirm the
district court’s grant of partial summary judgment to Clark.
    2. The district court did not err in interpreting Mr. Thornton’s 1998 Warranty Deed
       as giving notice of an easement in favor of Clark.
        Mr. Thornton argues that the district court erred by holding as a matter of law that the
1998 Warranty Deed put him on notice of Clark’s easement. He suggests that the fact a deed
names the owner of the dominant estate of an easement appurtenant does not necessarily mean
that the named owner continues to own the dominant estate and have rights to the easement at
some future point. Indeed, as Mr. Thornton points out, after Clark conveyed her interest in
Clark’s New Parcel to the Barretts, her right to use the easement terminated even though his deed
nonetheless continues to reference her as an easement holder of record. From there, Mr.
Thornton continues to try to argue that the easement reserved in the 1992 Quitclaim Deed
benefited only Parcel B and not Parcel C. This argument is not supported by reason or authority
and does nothing to call into question the district court’s contrary conclusion that the easement
benefits both parcels.
        Mr. Thornton fails to articulate the legal significance of the error he alleges. He also fails
to articulate an applicable standard of review. Because he appears to be challenging the district
court’s legal conclusion that his deed put him on notice of Clark’s easement, we will review the
conclusion de novo. Maybee, 148 Idaho at 527, 224 P.3d at 1116. Applying this standard, we
conclude the district court did not err.
        Mr. Thornton’s reasoning is correct to the extent that he asserts that a prior deed naming
the owner of a dominant estate does not mean that at some later point the same person
necessarily retains ownership of the dominant estate. However, and obviously, it is also not
necessarily true that the same person no longer retains ownership. At best, the 1998 Warranty



the finder of fact at trial on this issue. Morgan v. New Sweden Irrigation Dist., 160 Idaho 47, 51–52, 368 P.3d 990,
994–995 (2016).


                                                        14
Deed naming Clark as owner is evidence tending to suggest, absent evidence to the contrary, that
she retained ownership during the relevant periods. Regardless, the deed naming Clark sufficed
to put Thornton on notice that at some point Clark had an easement across his property. Based on
that notice, Thornton was subject to a duty to investigate whether Clark continued to possess an
easement over his land before excluding her from it. See Tiller White, LLC v. Canyon Outdoor
Media, LLC, 160 Idaho 417, 419, 374 P.3d 580, 582 (2016) (requiring the purchaser of real
property to conduct a reasonable investigation of the property to discover any encumbrances). It
was not error for the district court to interpret the 1998 Warranty Deed as putting Mr. Thornton
on notice that Clark possessed an easement appurtenant over the Shoreline Piece.
   3. The district court did not abuse its discretion by refusing to hear Mr. Thornton’s
      motion for sanctions or to continue the hearing on summary judgment.
       Mr. Thornton argues that the district court abused its discretion by stating in its
scheduling order that “no party may add additional hearings to that time set for hearing without
obtaining the prior approval of the Court’s Clerk.” Mr. Thornton alleges several examples where
he was unable to obtain a response from the court clerk and therefore did not get a hearing, while
Clark was apparently granted hearings even on very short notice. Mr. Thornton neither recites
nor applies the standard applicable to reviewing an alleged abuse of discretion. Further, Mr.
Thornton asserts without supporting reasoning or authority that “[i]t is a denial of due process to
precondition the court’s time upon the approval of the court clerk, and then to enforce its
provisions arbitrarily.”
       The Court “will not consider an issue not supported by argument and authority in the
opening brief.” Bach v. Bagley, 148 Idaho 784, 790, 229 P.3d 1146, 1152 (2010) (internal
quotation marks omitted). Because Mr. Thornton failed to articulate or apply the abuse of
discretion standard, and because he failed to support his allegation of a due process violation
with argument or authority, we conclude Mr. Thornton has not shown an abuse of discretion.
   4. The district court did not err in refusing to determine the dimensions of the
      easement or the burden on the servient estate.
       Mr. Thornton challenges the district court’s adoption of Clark’s description of the
easement dimensions, arguing that the description is inconsistent with the actual driveway in use:
“[Clark’s] description describes the Easement as thirty feet wide and following along the thread
of Pack River. The driveway curves into the hill, and is only ten to twelve feet wide.” Mr.
Thornton argues that the district court should have held a hearing to determine where the


                                                15
easement is actually located and issued a judgment precisely describing the actual course, width,
and location of the existing easement. The district court’s Second Amended Final Judgment
specifies the metes and bounds of the easement.
       Mr. Thornton frames this issue as an abuse of discretion in the table of contents of his
opening brief but more generally frames it as just “error” in the “Argument and Authority”
section of his brief. Once more, Mr. Thornton fails to articulate or apply the correct legal
standard—or any legal standard at all—and we could deny relief on this issue for that reason.
Bach, 148 Idaho at 790, 229 P.3d at 1152. In fact, Mr. Thornton does not even make clear in his
briefing what exactly he is appealing. He cites a portion of the transcript from the hearing on
Clark’s motion for fees and costs, in which the district court adopted a judgment drafted by Clark
and based on a survey prepared in the Partition Action. He challenges the district court’s failure
to hold an evidentiary hearing on the easement’s dimensions, maintenance obligations, and
burden on the servient estate, but nowhere in his briefing does he demonstrate that he sought
such a hearing at the district court. Accordingly, we decline to address this issue under the
proposition that this Court will not consider issues raised for the first time on appeal. Parsons v.
Mutual of Enumclaw Ins. Co., 143 Idaho 743, 746, 152 P.3d 614, 617 (2007).
   5. It was not clearly erroneous for the district court to find that Mr. Thornton
      knowingly and intentionally interfered with Clark’s easement.
       The district court concluded that Mr. Thornton interfered with Clark’s right to use the
easement when he erected a locked gate across the easement. On appeal, Mr. Thornton argues
that it was clearly erroneous for the district court to find that Thornton knowingly and
intentionally interfered with Clark’s easement. Once again, Mr. Thornton fails to articulate or
apply an appropriate legal standard to this issue. Rather than providing a legal analysis
challenging the district court’s conclusion on summary judgment, Mr. Thornton instead asserts
without any legal foundation that “it is Clark, not Thornton, who is at fault.” He seems to argue
that when he interfered with Clark’s use of the easement in 2013, he believed she had no right to
use the easement and so his interference could not have been intentional or willful.
       This argument cannot be reconciled with the district court’s findings that Mr. Thornton
was on notice of Clark’s interest in the easement via the 1992 and 1998 deeds and that he had no
reason to believe that her interest had been transferred or extinguished. Regardless of whether
Mr. Thornton genuinely believed that he was entitled to exclude Clark from the easement, he had
constructive notice of her right. Therefore, his intentional act of erecting the locked gate was


                                                16
unlawful because it interfered with that right. It was not error—clear or otherwise—for the
district court to so hold.
    6. The district court did not abuse its discretion by awarding attorney fees to Clark
       under Idaho Code section 12-121.
        On the record at a hearing on Clark’s motion for attorney fees and costs, the district court
awarded Clark fees and costs under Idaho Code section 12-121, based on a conclusion that Mr.
Thornton brought the case frivolously. Mr. Thornton appeals the district court’s conclusions that
Clark was the prevailing party, that Mr. Thornton’s conduct was frivolous, and that the
$41,530.17 awarded was a reasonable amount.
        First, Mr. Thornton accurately points out that Idaho Rule of Civil Procedure 54(e)(2)
requires the district court to “make a written finding . . . as to the basis and reasons for awarding
such attorney fees” under section 12-121. The district court did provide its basis and reasons for
awarding fees under section 12-121 at the hearing, but apparently did not otherwise make a
written finding. Mr. Thornton appears to suggest this is insufficient to satisfy Rule 54(e)(2). The
district court made the following statements on the record:
        [U]nder 12-121 . . . this case was brought frivolously . . . .
                . . . . Thornton’s decision not to produce a copy of the very deed that this
        case turns around is . . . part of the reason why attorney’s fees continued to
        accrue . . . .
                The arguments . . . are frivolous. . . . nothing about arguing them time after
        time after time again . . . changed that fact. This is a written easement. It is
        recorded. It is appurtenant.
                 . . . . the fact that Thornton would even bring this case in light of an
        express recorded easement that wasn’t vague, that gave Clark all the right to cross
        this property . . . it’s outrageous, it’s egregious, it is preposterous. It’s just absurd.
                . . . . You can’t put a gate up when you don’t have the right to keep that
        other person out, and—and that wrong has always been present ever since this
        case was filed, and Thornton, I am convinced, had he ever read his deed, knew
        that.
        The Barretts contend that the purpose of written findings is “to afford the appellate court
a clear understanding of the district court’s decision, so that it may be determined whether the
district court applied the proper law to the appropriate facts in reaching its conclusion.” Snipes v.
Schalo, 130 Idaho 890, 893, 950 P.2d 262, 265 (Ct. App. 1997). The Barretts argue that the
hearing transcript is a written document in the record on appeal that satisfies the purpose of the
rule because the district court stated at the hearing that it was articulating its reasons for granting
the award on the record. The hearing transcript does afford a written record of the district court’s


                                                   17
findings that is sufficient to permit review of the basis and reasons for awarding fees. The
Barretts urge the Court to regard the written transcript as a “written finding” sufficient to satisfy
Rule 54(e)(2).
       Idaho case law has not precisely addressed whether a hearing transcript may suffice as a
“written finding” for purposes of Rule 54(e)(2). Nor does it appear that Idaho case law has
addressed the broader question of whether a hearing transcript may suffice as a “written finding”
in any other contexts. However, we need not to decide that issue. Presuming the district court
erred in failing to make a “written finding” pursuant to Rule 54(e)(2), Mr. Thornton has failed to
show that this error affected his substantial rights. I.R.C.P. 61. Therefore, we decline to reverse
the award of attorney fees under Rule 54(e)(2) for lack of written findings.
       Next, Mr. Thornton contends that the district court erred by concluding that Clark was the
prevailing party. Mr. Thornton argues that Clark did not prevail on the issue of damages or on
the issue of quieting title to the Well Piece. He also observes that Clark raised several affirmative
defenses and counterclaimed on several theories. Mr. Thornton concludes, without citing
authority, that “[s]ince Clark chose to present multiple alternate theories and claims for recovery,
she cannot be said to have prevailed on all her claims and should not be awarded fees for time
litigating unsubstantiated claims.” In conclusory fashion, Mr. Thornton asserts without support
that “the majority of Clark’s claims were not substantiated by the evidence.”
       “The district court’s determination of prevailing party status for the purpose of awarding
attorney fees and costs is within the court’s sound discretion, and will not be disturbed on appeal
unless there is an abuse of discretion.” Hobson Fabricating Corp. v. SE/Z Const., LLC, 154
Idaho 45, 49, 294 P.3d 171, 175 (2012). Rule 54(d)(1)(B) of the Idaho Rules of Civil Procedure
guides the prevailing party analysis: “In determining which party to an action is a prevailing
party and entitled to costs, the trial court shall in its sound discretion consider the final judgment
or result of the action in relation to the relief sought by the respective parties.” The Court stated
in Hobson that “the issue . . . is not who succeeded on more individual claims, but rather who
succeeded on the main issue of the action.” 154 Idaho at 49, 294 P.3d at 175.
       Here, the district court granted summary judgment in favor of Clark as against
Thornton’s claims, and granted partial summary judgment in favor of Clark as against Thornton
on all of Clark’s counterclaims, except for the issue of damages. Although Mr. Thornton asserts
that the district court abused its discretion in determining that Clark was the prevailing party, Mr.



                                                 18
Thornton has failed to articulate an argument based on reasoning or authority to support this
assertion. The main issue in this litigation was whether Clark was entitled to use an easement
over Mr. Thornton’s property. Clark defended against Mr. Thornton’s claim and prevailed on the
liability aspect of her counterclaim. As to Clark, Mr. Thornton lost both his own claim and the
liability aspect of Clark’s counterclaim. There is no reason on this record to conclude that the
district court erred in determining that Clark was the prevailing party. We affirm the district
court’s conclusion that Clark prevailed.
       Next, Mr. Thornton disputes the district court’s conclusion that he brought his case or
defended against Clark’s counterclaim frivolously, unreasonably, or without foundation. He yet
again argues that because there were three separate parcels instead of two, the easement of record
in Clark’s name could not have benefited Parcel C. He insists that his arguments at the district
court were not frivolous because he was merely trying to get the court to understand and apply
this proposition.
       “The district court’s determination as to whether an action was brought or defended
frivolously will not be disturbed absent an abuse of discretion.” Idaho Military Historical Soc’y,
Inc. v. Maslen, 156 Idaho 624, 629, 329 P.3d 1072, 1077 (2014). Here, the district court
expressly concluded that this case was brought frivolously. It subsequently discussed the reasons
it reached that conclusion. Again, Mr. Thornton’s argument on appeal fails to offer reasoning or
authority supporting his argument that the district court abused its discretion in concluding that
he brought his case and defended Clark’s counterclaim frivolously. Accordingly, we affirm the
district court’s conclusion that Mr. Thornton’s actions were frivolous.
       Finally, Mr. Thornton asserts that the district court abused its discretion by awarding
attorney fees that were unreasonable, unrelated to the issues before the court, and unrelated to the
litigation. Specifically, Mr. Thornton alleges that the award included fees for time spent on an
unrelated criminal matter, on the separate Partition Action, and on defending against Pandrea’s
pleadings in this case. Although these allegations include citations to attorneys’ time entries in
the record, it is not at all clear from the record that the allegations are true. Regardless, Mr.
Thornton’s conclusory allegations fall far short of showing that the district court abused its
discretion in determining the amount of attorney fees for which Mr. Thornton is liable.
Accordingly, we affirm the district court’s award of attorney fees under Idaho Code section 12-
121.



                                                19
   7. The district court did not abuse its discretion by imposing Rule 11 sanctions against
      Mr. Thornton prior to the appeal.
       The district court awarded Clark $41,530.17 in attorney’s fees and costs as a sanction
under I.R.C.P. 11(a)(1), for which Mr. Thornton (as party) and Ms. Thornton (as counsel) were
jointly and severally liable. Mr. Thornton appeals the award of sanctions, arguing that he did not
fail to make a proper investigation upon reasonable inquiry, that any responsibility for legal
errors is attributable to counsel instead of to him, and that the district court abused its discretion
in awarding sanctions in the entire amount requested by opposing counsel.
       An award of sanctions under I.R.C.P. 11(a)(1) is reviewed for abuse of discretion. Sun
Valley Shopping Ctr., Inc. v. Idaho Power. Co., 119 Idaho 87, 94, 803 P.2d 993, 1000 (1991).
Rule 11(a)(1) provides, in pertinent part:
       [t]he signature of an attorney or party constitutes a certificate that the attorney or
       party has read the pleading, motion or other paper; that to the best of the signer’s
       knowledge, information, and belief after reasonable inquiry it is well grounded in
       fact and is warranted by existing law or a good faith argument for the extension,
       modification, or reversal of existing law, and that it is not interposed for any
       improper purpose, such as to harass or to cause unnecessary delay or needless
       increase in the cost of litigation. . . . If a pleading, motion or other paper is signed
       in violation of this rule, the court, upon motion or upon its own initiative, shall
       impose upon the person who signed it, a represented party, or both, an appropriate
       sanction, which may include an order to pay to the other party or parties the
       amount of the reasonable expenses incurred because of the filing of the pleading,
       motion, or other paper, including a reasonable attorney’s fee.
At the hearing on Clark’s motion for attorney fees and costs, the district court stated:
       what is truly amazing in this case is that had Ms. Thornton on behalf of her client,
       Mr. Thornton, produced a copy of the deed at the summary judgment phase
       involving Ms. Pandrea, this case would’ve been over at that time. Ms. Thornton’s
       decision not to produce a copy of the very deed that this case turns around
       is . . . part of the basis for this Court’s awarding Rule 11 sanctions.
This echoed what the district court had previously articulated:
       Thornton attaches as Exhibit [1] to his Complaint . . . a property description.
       However, that property description is simply printed on a piece of paper and
       attached to his Complaint; it is not a certified copy of any recorded document.
       When this Court issued its Memorandum Decision and Order [on Pandrea’s
       Motion for Summary Judgment], the Court had not at that time been provided a
       copy of Thornton’s deed. Two weeks after that decision was issued, when Clark
       filed the instant motion for summary judgment, was the first time the Court was
       provided a copy of Thornton’s deed.




                                                 20
Exhibit 1 of Mr. Thornton’s Complaint is entitled “Thornton Property Description” and
apparently includes copies of the metes and bounds descriptions of the Shoreline Piece and other
parcels. The first two parcels identified in the Exhibit match the property descriptions in Mr.
Thornton’s 1998 Warranty Deed exactly save for several minor typos. However, the Exhibit fails
to include the language from the deed that documents the easement in favor of Pandrea and
Clark. It is apparent that the district court’s sanctions against Mr. Thornton and Ms. Thornton
were based on their failure to disclose the 1998 Warranty Deed or to provide the court with other
timely evidence of the easement.
       Once more, Mr. Thornton fails to provide cogent argument or authority supporting his
assertion that the district court abused its discretion. Indeed, he again fails even to articulate or
apply the abuse of discretion standard. Nonetheless, his individual arguments challenging the
award of sanctions will be reviewed in turn.
       First, Mr. Thornton argues that he did not fail to make a proper investigation upon
reasonable inquiry. The district court did not articulate the precise language in Rule 11 that
justified imposing sanctions, so Mr. Thornton’s argument against only one possible basis for
sanctions is short-sighted. The district court’s basis may have been based on a perceived failure
to make a proper investigation upon reasonable inquiry, but other bases are also possible. It
seems at least as likely that the district court’s basis for awarding sanctions was that Mr.
Thornton’s complaint was not “well grounded in fact” as required by Rule 11(a)(1) because it
failed to include the highly-relevant fact that the easement was recorded in the very deed from
which Mr. Thornton selectively quoted in Exhibit 1. Alternatively, the district court may have
perceived that the complaint was improper because it “cause[d] unnecessary delay or needless
increase in the cost of litigation.” I.R.C.P. 11(a)(1). The court expressly stated that
       had . . . Thornton produced a copy of the deed . . . this case would’ve been over at
       that time. . . . [H]ad Ms. Thornton been candid on behalf of her client and candid
       to the Court, I think it’s quite possible that Ms. Thornton could’ve avoided the
       imposition of sanctions under Rule 11, and certainly her and her client could’ve
       avoided the quite high attorney’s fees that are being assessed.
In light of this, Mr. Thornton has failed to show that the district court abused its discretion in
imposing sanctions.
       Second, Mr. Thornton argues that any liability for sanctions should be imposed only on
his counsel and not on him individually. His brief devotes just two paragraphs to this issue.
Those two paragraphs include a conclusory and unsupported assertion that where a party is


                                                  21
represented by counsel any legal errors are solely the responsibility of the attorney, and a citation
to a U.S. Supreme Court case holding that F.R.C.P. 11 applies only to the signer of the offending
document. Pavelic & LeFlore v. Marvel Entm’t Grp., 493 U.S. 120 (1989).
        Mr. Thornton’s complaint was verified; both Mr. Thornton (as plaintiff) and Ms.
Thornton (as counsel) signed it. The applicable Rule 11 provides in relevant part that “[i]f a
pleading, motion or other paper is signed in violation of this rule, the court . . . shall impose upon
the person who signed it, a represented party, or both, an appropriate sanction.”5 Mr. Thornton
both signed the complaint and was represented by an attorney who signed it. Further, and as
described above, it appears that the district court’s basis for awarding sanctions was the failure to
introduce the deed disclosing the existence of the easement, which is a factual rather than legal
issue. Mr. Thornton has offered no reasoning or argument supporting his contention that the
sanctions were based on counsel’s legal error. Therefore, he has not shown that the district court
abused its discretion in awarding sanctions against both Mr. Thornton as a party and Ms.
Thornton as counsel.
        Third, Mr. Thornton argues that the district court abused its discretion by imposing
sanctions in the entire amount requested by Clark. Mr. Thornton’s primary argument on this
issue is that “the court has provided no rational basis for the amount awarded pursuant to Rule
11.” He also offers unsupported allegations that the fees sought and awarded include time spent
on unrelated issues or litigation. Rule 11 provides in relevant part that “appropriate
sanction[s] . . . may include an order to pay to the other party or parties the amount of the
reasonable expenses incurred because of the filing of the pleading, motion, or other paper,
including a reasonable attorney’s fee.” The record does not make completely clear how the
district court decided the amount of sanctions in this case, although it is likely that the court
considered the case to be without a factual basis from the very start. Nonetheless, it was Mr.
Thornton’s burden to show that the district court abused its discretion in determining the award
amount, and Mr. Thornton’s cursory and conclusory argument fails to meet that burden. We
affirm the district court’s order sanctioning Mr. Thornton and Ms. Thornton under I.R.C.P.
11(a)(1).



5
  The Idaho Rules of Civil Procedure were amended effective July 1, 2016. The analysis herein would likely be
different under the new Rules; Rule 11 no longer appears to authorize sanctions based on a signature by a
represented party. The prior version of Rule 11 applies in this proceeding.


                                                     22
   8. The district court did not err in substituting the Barretts for Clark as parties in
      interest.
       Clark assigned her interest in the dominant estate and in the present cause of action to the
Barretts, and counsel moved under I.R.C.P. 25 and I.A.R. 7 to substitute Clark with the Barretts.
Both the district court and this Court entered orders substituting the Barretts for Clark. Mr.
Thornton opposed the substitution.
       Mr. Thornton challenges the district court’s order substituting parties, but he does not
challenge the parallel order by this Court substituting parties. Mr. Thornton argues that “the facts
do not support a motion to substitute parties.” He further argues that although Clark assigned her
interest in the dominant estate and in the cause of action to the Barretts, the Barretts did not
assume Clark’s past liability for any damages Thornton may be due on his legal claims on
remand.
       Idaho Rule of Civil Procedure 25(e) provides that “[s]ubstitution of parties under the
provisions of this rule may be made by the trial court either before or after judgment or, pending
an appeal, by the Supreme Court.” Mr. Thornton’s Notice of Appeal was filed June 30, 2014.
The Barretts’ Motion/Notification of Substitution of Party was filed July 14, 2014. Thus, the case
was pending appeal when the substitution was filed. Accordingly, under I.R.C.P. 25(e), this
Court was the proper court to order substitution. Because Mr. Thornton failed to appeal this
Court’s order substituting parties, his appeal of the district court’s similar order is irrelevant.
Even if the district court’s order substituting parties were vacated, this Court’s parallel order
would stand. Accordingly, we decline to consider whether the district court erred by granting a
substitution of parties. Mr. Thornton’s arguments on this issue are irrelevant because he failed to
appeal the proper order.
   9. We decline to address whether the district court erred in imposing Rule 11 sanctions
      against Mr. Thornton for his motion for a stay pending appeal and waiver of
      supersedeas bond.
       While this case was pending appeal, Mr. Thornton moved for a stay of judgment pending
appeal and waiver of supersedeas bond. The district court denied the motion and imposed Rule
11 sanctions against Mr. Thornton and Ms. Thornton, finding that the motion was “not well
grounded in fact nor . . . warranted by existing law or a good faith argument for the extension,
modification, or reversal of existing law.” However, the record is devoid of any evidence that
monetary sanctions were ever actually imposed for the motion. Indeed, the Barretts assert that



                                                23
the district court did not award actual fees because, after they filed their memorandum of costs,
Thornton filed an objection and the district court never held a hearing or made an actual award of
fees.
        Mr. Thornton appeals the imposition of sanctions in the district court’s order denying the
motion for stay and waiver of supersedeas bond. However, Mr. Thornton does not cite to any
order imposing monetary sanctions with respect to the motion. Nor does such an order appear in
the record. It would appear that Mr. Thornton’s appeal on this issue is either premature, if no
sanction order has been entered, or requires reviewing evidence outside the record, if Mr.
Thornton merely failed to include any such order in the record. See I.A.R. 14(a). In either case,
Mr. Thornton cannot prevail on this issue. We decline to rule on Mr. Thornton’s assertion that
the district court erred by sanctioning him for this motion.
    10. Mr. Thornton is not entitled to attorney fees on appeal.
        Mr. Thornton seeks attorney fees on appeal under Idaho Code section 12-121, alleging
that “it is in fact frivolous for Clark or her substituted parties in interest to assert the right to use
an easement when they do not own the dominant estate.”
        “The Court will award fees to a prevailing party under Idaho Code section 12-121 when
the Court believes that the action was pursued, defended, or brought frivolously, unreasonably,
or without foundation.” Sweet v. Foreman, 159 Idaho 761, 767, 367 P.3d 156, 162 (2016)
(internal quotation omitted). Here, Mr. Thornton has not prevailed on any of his issues on appeal.
Accordingly, he is not a prevailing party and is not entitled to attorney fees.
    11. We decline to impose Rule 11 sanctions against the Barretts on appeal.
        For his final issue, Mr. Thornton argues that the Court should impose sanctions against
the Barretts on appeal under Idaho Appellate Rule 11.2. His assertions in support of his request
for sanctions include the following: “Barretts have participated in the court’s misunderstanding
and have continued to profit from the court’s deception. . . . it is simply not possible for Barretts
and their attorney not to be aware of the factual errors resulting from Clark’s
misrepresentations.” He also asserts that
        the truth was deliberately hidden from the court. Barretts continue to allow the
        Court to believe that the two sisters owned a single, twenty-acre parcel, that the
        easement was created when Parcel A was severed from that parcel, and that the
        Partition Action resulted in a partition of the dominant estate.




                                                   24
It appears from Mr. Thornton’s argument that he bases his allegations of deceit on the
representation by Clark and the Barretts that Parcels B and C comprised a single, larger parcel.
But whether the parcels were one parcel or two is irrelevant in light of the fact that both Clark
and Pandrea were named as owners of the dominant estate in the 1992 Quitclaim Deed reserving
the easement. As the district court stated, “the easement at issue in this case . . . grants a thirty-
foot easement . . . to Mary E. Pandrea and Kari Clark for a right of way and use of utilities which
serves their land”; “the partition lawsuit . . . has absolutely nothing to do with Pandrea’s and
Clark’s easement rights across Thornton’s land.” It simply is not material whether the parcels
were separate or not, so Mr. Thornton’s assertion that the representation should give rise to
sanctions is entirely meritless. Accordingly, we decline to impose sanctions on the Barretts.
B. Ms. Thornton’s Issues on Appeal
   1. The district court did not abuse its discretion by imposing Rule 11 sanctions against
      Ms. Thornton prior to the appeal.
       As intervenor, Ms. Thornton asserts that the district court abused its discretion by
awarding $41,530.17 in Rule 11 sanctions against her. She argues that the evidence shows she
made a proper investigation upon reasonable inquiry and that some of the attorney fees awarded
were unreasonable, unrelated to the issues before the court, and unrelated to the litigation. Her
arguments are literally identical, verbatim, to the corresponding arguments in Mr. Thornton’s
Appellant’s Brief. These issues were addressed supra in section V.A.7. Accordingly, the same
resolution applies: We affirm the district court’s award of Rule 11 sanctions against Ms.
Thornton because she has failed to show that the district court abused its discretion.
   2. We decline to address whether the district court erred in imposing Rule 11 sanctions
      against Ms. Thornton for Mr. Thornton’s motion for a stay pending appeal and
      waiver of supersedeas bond.
       Ms. Thornton echoes Mr. Thornton’s argument that the district court erred in awarding
sanctions for Mr. Thornton’s motion for stay pending appeal and waiver of supersedeas bond.
This argument is literally identical, verbatim, to Mr. Thornton’s corresponding argument save for
two minor wording changes. This issue was addressed supra in section IV.A.9. Accordingly, the
same resolution applies for the same reason: We decline to rule on Ms. Thornton’s assertion that
the district court erred by sanctioning her for Mr. Thornton’s motion for stay because the record
does not disclose a final judgment awarding monetary sanctions against her.
   3. We decline to impose Rule 11 sanctions against the Barretts on appeal.



                                                 25
        Ms. Thornton asks the Court to impose sanctions against the Barretts on appeal under
Idaho Appellate Rule 11.2. Although not verbatim, her argument on this issue mirrors Mr.
Thornton’s corresponding argument. This issue was addressed supra in section IV.A.11.
Accordingly, the same resolution applies for the same reason: We decline to impose sanctions
against the Barretts.
C. Pandrea’s Issues on Appeal
        Pandrea separately appealed the district court’s summary judgment order, purporting to
challenge the court’s grant of summary judgment to Clark as against Thornton. The Barretts
moved to dismiss the appeal in this Court. Eventually, Pandrea’s appeal was assigned to a
different docket number, 42673. That appeal was subsequently dismissed. The Barretts notified
this Court of an alleged error in the case title of the instant case, stating that the title erroneously
continued to identify Pandrea as a respondent on appeal. We issued a separate order stating that
Pandrea remains as a named Respondent in this case. Pandrea filed a “respondent’s brief” in this
case.
        Idaho Appellate Rule (2)(b) defines “respondent” as “the adverse party not initially
seeking affirmative relief.” Applying this definition, Pandrea is not properly a “respondent” in
this appeal. Although at the district court she was adverse to Mr. Thornton, the adverse party
initially seeking affirmative relief, she is not adverse on appeal because the judgments Mr.
Thornton appealed have nothing to do with her. Further, her brief does not respond to the issues
raised by Mr. Thornton. Indeed, she echoes some of Mr. Thornton’s same challenges, in an effort
to act adversely to Clark and the Barretts.
        Pandrea’s arguments are largely a retread of the arguments made by Mr. Thornton in his
brief. We have found those arguments to be without merit. Pandrea’s brief concludes:
        CLARK did not having standing to pursue this claim and the Judgment in this
        case should be reversed in favor of THORNTON. Furthermore, the district court
        should not have unlawfully issued a subsequent Judgment in violation of Idaho
        Code § 6-515, which would nullify the validity of the Judgment in this case. In
        the alternative, the judgment should be reversed in favor of THORNTON on his
        reconsideration motion based on the unambiguous deeds of record in this case for
        the three parcels of property at issue.
It is not clear why Pandrea insisted in remaining involved in this dispute when she apparently
had nothing at stake in the outcome of the appeal, other than to perhaps carry on the fight with
her sister. The Court did not have the opportunity to inquire of her at oral argument because she



                                                  26
notified the Court on August 30, 2016, that she was “rescinding” her request for oral argument,
as she believed Ms. Thornton would “adequately represent [her] interests at the hearing [on
August 31].”

D. The Barretts Are Entitled to Attorney Fees on Appeal.
       The Barretts seek attorney fees and costs on appeal under Idaho Code section 12-121 and
Idaho Appellate Rule 11.2(a). They argue that the same basis for the district court’s award of
attorney fees applies here: Mr. Thornton brought a frivolous case against Clark that was not well
grounded in fact or warranted by law. They assert that both Mr. Thompson’s brief and Pandrea’s
brief are frivolous, misleading, and contain what are undeniably false statements of fact.
       “The Court will award fees to a prevailing party under Idaho Code section 12-121 when
the Court believes that the action was pursued, defended, or brought frivolously, unreasonably,
or without foundation.” Sweet, 159 Idaho at 767, 367 P.3d at 162 (internal quotation omitted). In
an appeal where the prevailing party sought attorney fees under section 12-121, the Court
granted fees where the nonprevailing party “continued to rely on the same arguments used in
front of the district court, without providing any additional persuasive law or bringing into doubt
the existing law on which the district court based its decision.” Castrigno v. McQuade, 141 Idaho
93, 98, 106 P.3d 419, 424 (2005). The nonprevailing parties “may have had a good faith basis to
bring the original suit based on their interpretation of Idaho law” but “it was frivolous and
unreasonable to make a continued argument” by appealing the district court’s decision when on
appeal “they failed to add any new analysis or authority to the issues raised below.” Id.
       On appeal, I.A.R. 11.2(a) requires an attorney or party to certify:
       that to the best of the signer’s knowledge, information, and belief after reasonable
       inquiry it is well grounded in fact and is warranted by existing law or a good faith
       argument for the extension, modification, or reversal of existing law, and that it is
       not interposed for any improper purpose, such as to harass or to cause
       unnecessary delay or needless increase in the cost of litigation.
Where the Court finds a violation of this Rule, it is required to impose appropriate sanctions. Id.
       Here, the Barretts provide little detail supporting their request for attorney fees under
either section 12-121 or I.A.R. 11.2(a). Nonetheless, given that Mr. Thornton’s arguments on
appeal largely mirror the same arguments that failed before the district court, without adding
significant analysis or authority, we apply Castrigno and grant the Barretts’ request for attorney
fees and costs against Mr. Thornton under section 12-121. In light of this, we need not address



                                                27
whether the Barretts are entitled to I.A.R. 11.2(a) sanctions against Mr. Thornton in the
alternative.
        Further, the Barretts do not expressly limit their request for attorney fees and costs on
appeal to just Mr. Thornton. Under Idaho Code section 12-121, accordingly, we also award fees
and costs against Pandrea. It was frivolous, unreasonable, and without foundation for Pandrea to
file a brief as a respondent to supplement Mr. Thornton’s challenges to Clark and the Barretts
where Pandrea was not aggrieved by the judgments from which Mr. Thornton appealed and
where Pandrea was not an adverse party to either Clark or the Barretts. The Barretts, therefore,
are entitled to recover from Pandrea any attorney fees they may have incurred as a result of her
frivolous brief.
                                            V.
                                        CONCLUSION
        The judgment of the district court is affirmed. Attorney fees and costs on appeal are
awarded to the Barretts as against Mr. Thornton and Pandrea.


        Justices EISMANN, BURDICK, W. JONES and HORTON CONCUR.




                                               28